DETAILED ACTION
Status of Claims
This Office Action is in response to the request for continued examination filed on 11/29/2021. Claims 1-20 are presently pending and are presented for examination.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.
 Response to Arguments
Applicant’s arguments filed 10/07/2021 have been fully considered.
Applicant’s arguments on pages 7-10 regarding the amended features of claims 1, 9, and 16 are moot in view of the new grounds of rejection under Sweet, Cosic, Wang (US 2017/0097640 A1), and Lee et al. (KR 2018-0071615 A), which are necessitated by applicant’s amendments.
	On pages 8-9 of the remarks, applicant has argued that “because the above teaching of Cosic is directed to a remote control… there is no connector as recited in claim 1 (‘the AI controller is connected to the flight controller through a connector’). And because the artificial intelligence unit 110 is not in drone 98 it is not ‘removable from the autonomous quadcopter to reconfigure the autonomous quadcopter for remote control’ as recited.” Further, applicant has argued that “the proposed rationale for combining the references… explicitly refers to an AI unit learning one device’s operation (e.g., remote control’s operation) based on another device’s visual surroundings (e.g., drone’s visual surroundings). Thus, while the OA cites a rationale for modifying ‘another device’ such as a remote control, no rationale is provided 
The examiner respectfully disagrees, because Cosic col. 81 l. 43-col. 82 l. 43 discloses that “VSADO Unit 100 may include clamps and/or other elements to attach VSADO Unit 100 to inputs (i.e. input wires, etc.) into and/or outputs (i.e. output wires, etc.) from Logic Circuit 250. Such clamps and/or attachment elements enable seamless attachment of VSADO Unit 100 to any circuit or computing device without the need to redesign or alter the circuit or computing device.” These clamps/attachment elements read on the connector, and since the attachment is seamless and does not require any redesigning or altering of the device, it is obvious that the artificial intelligence unit could be removed. While Cosic does not specifically require the artificial intelligence unit to be attached inside the drone, this limitation is taught by Wang (US 2017/0097640 A1) under the new grounds of rejection which are necessitated by applicant’s amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sweet (US 2018/0032040 A1) in view of Cosic (US 10,474,934 B1), and further in view of Wang (US 2017/0097640 A1).
Regarding claim 1, Sweet teaches an autonomous quadcopter comprising four motors, each motor coupled to a corresponding propeller (Sweet Fig. 2B: The figure shows a quadcopter with four propellers driven by motors);
The UAV 200 may include an onboard computing device within the main housing 210 that is configured to fly and/or operate the UAV 200 without remote operating instructions (i.e., autonomously), and/or with some remote operating instructions or updates to instructions stored in a memory, such as from a human operator or remote computing device”);
a Radio Frequency (RF) communication circuit coupled to the flight controller, the RF communication circuit configured to receive external commands from a remote-control and provide the external commands to the flight controller to direct the flight controller to follow a remotely-selected flightpath (Sweet Paragraph 0040: “The processor 310 may be coupled to the RF processor 330 in order to communicate with a remote computing device 350. For example, in some embodiments, the RF processor 330 may be configured to receive signals 334 via the antenna 332, such as signals from navigation facilities, etc., and provide such signals to the processor 310 and/or the navigation processor 324 to assist in operation of the vehicle (e.g., 200)”);
a plurality of cameras (Sweet Fig. 5A); and
a controller coupled to the plurality of cameras to receive input from the plurality of cameras, determine a flightpath for the autonomous quadcopter according to the input from the plurality of cameras, and provide commands to the flight controller to direct the flight controller to follow the flightpath, the generated commands and the external commands belong to a common command set (Sweet Paragraphs 0021, 0024, and 0030: “Various embodiments may be particularly useful for managing the processing of sensor data used by a navigation or collision avoidance system of an autonomous vehicle, such as a UAV”, “The UAV 110 may need to avoid colliding with various obstacles along its flight path”, “The UAV 200 may include an onboard computing device within the main housing 210 that is configured to fly and/or operate the UAV 200 without remote operating instructions (i.e., autonomously), and/or with some remote operating instructions or updates to instructions stored in a memory, such as from a human operator or remote computing device (i.e., semi-autonomously),” and Fig. 5A. As shown in the figure, the controller receives data from multiple cameras; this means that the data being received from the cameras is being used to determine the flight path of the quadcopter),
Sweet does not explicitly teach that the controller is an Artificial Intelligence (Al) controller, or that “the Al controller is connected to the flight controller through a connector such that the Al controller is removable from the autonomous quadcopter to reconfigure the autonomous quadcopter for remote control according to the external commands.” However, Cosic does teach these limitations (Cosic col. 2 l. 36-col. 3 l. 11, col. 65 l. 26-col. 66 l. 14, and col. 86 ll. 13-33: “In further embodiments, the disclosed artificially intelligent devices, systems, and/or methods for learning and/or using visual surrounding for autonomous device operation, or elements thereof, can be implemented entirely or in part as a computer program and executed by one or more Processors 11. Such program can be implemented in one or more modules or units of a single or multiple computer programs. Such program may be able to attach to or interface with, inspect, and/or take control of another application program to implement VSADO functionalities” and “the artificial intelligence unit includes a circuit, a computing apparatus, or a computing system attachable to the device. In further embodiments, the artificial intelligence unit is attachable to an application for operating the device, the application running on the processor circuit”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sweet by implementing an attachable artificial intelligence program to a remotely controlled drone as taught by Cosic, because this modification makes it possible for the artificial intelligence unit to learn the device’s “operation based on another device's visual surrounding. Such embodiments can be utilized, for instance, in any situation where one device controls (i.e. remote control, etc.) another device, any situation where some or all of the processing is on one device and picture capturing capabilities are on another device, and/or other situations.” (See at least Cosic col. 86 ll. 13-33.)
The combination of Sweet and Cosic does not explicitly teach the feature of the AI controller being located in the autonomous quadcopter. However, Wang does teach this limitation. (Wang Paragraphs 0013-0015, 0018, and Fig. 1 disclose an invention that “relates generally to artificial intelligence systems, and specifically to an autonomous vehicle control system.” An “autonomous vehicle 12 can be configured as an unmanned aerial vehicle (UAV) that operates in an autonomous programmable manner for any of a variety of different purposes. The autonomous vehicle 12 includes an autonomous vehicle control system 14 that can be programmed such that the autonomous vehicle 12 can operate autonomously.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sweet in combination with Cosic by implementing the AI controller as a part of the autonomous vehicle as taught by Wang, because this modification is considered to be applying a known technique to a known device ready for improvement to yield predictable results.

Regarding claim 2, Sweet further teaches an autonomous quadcopter wherein the plurality of cameras includes three pairs of cameras, each pair of cameras configured to obtain a stereoscopic view of a different area around the autonomous quadcopter (Sweet Fig. 5A: The figure shows three stereoscopic pairs of cameras).

Regarding claim 3, Cosic further teaches that “the AI controller includes AI code to be trained by machine learning and a pre-installed machine learning library” (Cosic col. 61 ll. 40-67 and col. 95 l. 55-col. 98 l. 19: “Application program 18 does not necessarily correspond to a file in a file system. A program can be stored in a portion of a file that may hold other programs or data, in a single file dedicated to the program, or in multiple files (i.e. files that store one or more modules, sub programs, or portions of code, etc.). Application Program 18 can be delivered in various forms such as, for example, executable file, library, script, plugin, addon, applet, interface, console application, web application, application service provider (ASP)-type application, operating system, and/or other forms” and “the disclosed artificially intelligent systems, devices, and methods for learning and/or using visual surrounding for autonomous device operation may include a neural network (also referred to as artificial neural network, etc.). As such, machine learning, knowledge structuring or representation, decision making, pattern recognition, and/or other artificial intelligence functionalities may include a network of Nodes 852 (also referred to as neurons, etc.) and Connections 853 similar to that of a brain”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sweet by using artificial intelligence code trained by machine learning as taught by Cosic, because a “machine learning solution is needed for computing enabled systems and/or devices to be less dependent on or fully independent from user input.” (See at least Cosic col. 1 ll. 21-28.)

Regarding claim 4, Sweet teaches the autonomous quadcopter as discussed above in claim 1, wherein the autonomous quadcopter is configurable to follow either the external commands from the remote-control or the generated commands from the controller according to selection by a remote-control user (Sweet Paragraph 0030, “The UAV 200 may include an onboard computing device within the main housing 210 that is configured to fly and/or operate the UAV 200 without remote operating instructions (i.e., autonomously), and/or with some remote operating instructions or updates to instructions stored in a memory, such as from a human operator or remote computing device”).
VSADO Unit 100 may learn Device's 98 operation based on another device's visual surrounding. Such embodiments can be utilized, for instance, in any situation where one device controls (i.e. remote control, etc.) another device, any situation where some or all of the processing is on one device and picture capturing capabilities are on another device, and/or other situations. In one example, a drone controlling device (i.e. Device 98) may receive its visual input from a camera on the drone (i.e. Remote Device 97)” and “the artificial intelligence unit is attachable to an application for operating the device, the application running on the processor circuit.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings by Sweet in combination with Wang by implementing an attachable artificial intelligence unit to a remotely controlled drone as taught by Cosic, because this modification makes it possible for the artificial intelligence unit to learn the device’s “operation based on another device's visual surrounding. Such embodiments can be utilized, for instance, in any situation where one device controls (i.e. remote control, etc.) another device, any situation where some or all of the processing is on one device and picture capturing capabilities are on another device, and/or other situations.” (See at least Cosic col. 86 ll. 13-33.)

Regarding claim 5, Cosic further teaches “a drone chassis and at least one of a clip or bolt for physically attaching the AI controller to the chassis.” (Cosic col. 58 l. 66-col. 59 l. 12, col. 81 l. 43-col. 82 l. 43, and col. 86 ll. 13-33: “The disclosed artificially intelligent devices, systems, and methods for learning and/or using visual surrounding for autonomous device operation, any of their elements, any of their embodiments, or a combination thereof can generally be referred to as VSADO, VSADO Unit, or as other similar name or reference,” “VSADO Unit 100 may include clamps and/or other elements to attach VSADO Unit 100 to inputs (i.e. input wires, etc.) into and/or outputs (i.e. output wires, etc.) from Logic Circuit 250,” and “VSADO Unit 100 may learn Device's 98 operation based on another device's visual surrounding. Such embodiments can be utilized, for instance, in any situation where one device controls (i.e. remote control, etc.) another device, any situation where some or all of the processing is on one device and picture capturing capabilities are on another device, and/or other situations. In one example, a drone controlling device (i.e. Device 98) may receive its visual input from a camera on the drone (i.e. Remote Device 97).” The clamps read on the clips recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sweet in combination with Wang by using clamps to attach the artificial intelligence unit to the device as taught by Cosic, because these “clamps and/or attachment elements enable seamless attachment of VSADO Unit 100 to any circuit or computing device without the need to redesign or alter the circuit or computing device.” (See at least Cosic col. 81 l. 43-col. 82 l. 43.)

Regarding claim 6, Sweet further teaches an autonomous quadcopter further comprising one or more of a gyroscopic sensor, accelerometer, a range sensor, coupled to provide input to the Al controller (Sweet Paragraph 0039, “The one or more navigation sensors 322 may include one or more gyroscopes (typically at least three), a gyrocompass, one or more accelerators, location sensors, or other types of sensors useful in detecting and controlling the attitude and movements of the vehicle”).

Regarding claim 7, Sweet further teaches an autonomous quadcopter further configured to separate interleaved camera output received from cameras of the plurality of cameras and to separately buffer deinterleaved output such that frames of an individual camera are separately buffered and available at a predetermined frame rate (Sweet Paragraph 0057-0059, “When the vehicle is moving in a direction that is not perfectly aligned with the orientation of any of the view sensors (e.g., moving in the North-West direction, such as in FIG. 5C), the processor may set the camera frame rate and/or process the images frames captured by view sensors with a field of view that encompasses the direction of motion at a higher rate than for sensors with a field of view that does not encompass the direction of travel”, Fig. 5A, This means that the frames are able to be separately buffered and a frame rate can be chosen for each camera and the input can be received from multiple sensors at the same time or individual sensors can be focused on).
Sweet does not teach a hardware abstraction layer. However, Cosic does teach this limitation. (Cosic col. 73 ll. 18-61: “instrumentation can be performed in various abstraction layers of a computing system such as in software layer (i.e. Application Program 18, etc.), in virtual machine (if VM is used), in operating system, in Processor 11, and/or in other layers or areas that may exist in a particular computing system implementation.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sweet in combination with Wang by implementing an abstraction layer as taught by Cosic, because this modification provides a suitable way of “obtaining instruction sets, data, and/or other information.” (See at least Cosic 73 ll. 18-61.)

Regarding claim 9, Sweet teaches an autonomous quadcopter comprising four motors, each motor coupled to a corresponding fixed-pitch propeller (Fig. 2B); 
a flight controller coupled to the four motors to provide input to the four motors to control flight of the autonomous quadcopter (Sweet Paragraph 0030, “The UAV 200 may include an onboard computing device within the main housing 210 that is configured to fly and/or operate the UAV 200 without remote operating instructions (i.e., autonomously), and/or with some remote operating instructions or updates to instructions stored in a memory, such as from a human operator or remote computing device”);
a Radio Frequency (RF) communication circuit coupled to the flight controller, the RF communication circuit configured to receive external commands from a remote-control and provide the external commands to the flight controller to direct the flight controller to follow a remotely-selected flightpath in a remote-control mode (Paragraph 0040, “The processor 310 may be coupled to the RF processor 330 in order to communicate with a remote computing device 350. For example, in some embodiments, the RF processor 330 may be configured to receive signals 334 via the antenna 332, such as signals from navigation facilities, etc., and provide such signals to the processor 310 and/or the navigation processor 324 to assist in operation of the vehicle (e.g., 200)”);
a plurality of stereoscopic cameras (Fig. 5A);
a controller coupled to the plurality of stereoscopic cameras to receive input from the plurality of stereoscopic cameras, analyze input from the plurality of stereoscopic cameras to determine locations of objects around the autonomous quadcopter, determine a flight path for the autonomous quadcopter according to the locations of the objects, and provide commands to the flight controller to direct the flight controller to follow the flight path in an autonomous mode, the generated commands and the external commands from the RF communication circuit defined by a common command set (Sweet Paragraphs 0056, 0021, 0024 and 0030, “Images captured of the environment in the direction of travel may have a higher probability or likelihood of containing information useful for avoiding collisions. In particular, images captured in the direction of travel will reveal stationary objects that may be potential collision threats”, “The UAV 110 may need to avoid colliding with various obstacles along its flight path” and “The UAV 200 may include an onboard computing device within the main housing 210 that is configured to fly and/or operate the UAV 200 without remote operating instructions (i.e., autonomously), and/or with some remote operating instructions or updates to instructions stored in a memory, such as from a human operator or remote computing device (i.e., semi-autonomously)”).
Although not explicitly taught by Sweet, Cosic teaches that the controller is an Artificial Intelligence (Al) controller (Cosic col. 2 l. 36-col. 3 l. 11, col. 65 l. 26-col. 66 l. 14, and col. 86 ll. 13-33: “In further embodiments, the disclosed artificially intelligent devices, systems, and/or methods for learning and/or using visual surrounding for autonomous device operation, or elements thereof, can be implemented entirely or in part as a computer program and executed by one or more Processors 11. Such program can be implemented in one or more modules or units of a single or multiple computer programs. Such program may be able to attach to or interface with, inspect, and/or take control of another application program to implement VSADO functionalities” and “the artificial intelligence unit includes a circuit, a computing apparatus, or a computing system attachable to the device. In further embodiments, the artificial intelligence unit is attachable to an application for operating the device, the application running on the processor circuit”), 
performing hardware abstraction on the input from the cameras and analyzing the abstracted input from the cameras (Cosic col. 73 ll. 18-61, and col. 86 ll. 13-33: “instrumentation can be performed in various abstraction layers of a computing system such as in software layer (i.e. Application Program 18, etc.), in virtual machine (if VM is used), in operating system, in Processor 11, and/or in other layers or areas that may exist in a particular computing system implementation,” and “a people or crowd analyzing computing device (i.e. Device 98) may receive its visual input from a camera of a monitoring device (i.e. Remote Device 97)”), 
and a connector to connect the AI controller and the flight controller for operation in the autonomous mode and enable removal of the AI controller for operation in the remote-control mode. (Cosic col. 2 l. 36-col. 3 l. 11, col. 65 l. 26-col. 66 l. 14, col. 81 l. 43-col. 82 l. 43, and col. 86 ll. 13-33: “the artificial intelligence unit includes a circuit, a computing apparatus, or a computing system attachable to the device. In further embodiments, the artificial intelligence unit is attachable to an application for operating the device, the application running on the processor circuit,” and “VSADO Unit 100 may include clamps and/or other elements to attach VSADO Unit 100 to inputs (i.e. input wires, etc.) into and/or outputs (i.e. output wires, etc.) from Logic Circuit 250.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the teachings of Sweet by implementing an attachable artificial intelligence program to a remotely controlled drone as taught by Cosic, because this modification makes it possible for the artificial intelligence unit to learn the device’s “operation based on another device's visual surrounding. Such embodiments can be utilized, for instance, in any situation where one device controls (i.e. remote control, etc.) another device, any situation where some or all of the processing is on one device and picture capturing capabilities are on another device, and/or other situations.” (See at least Cosic col. 86 ll. 13-33.) Additionally, “such clamps and/or attachment elements enable seamless attachment of VSADO Unit 100 to any circuit or computing device without the need to redesign or alter the circuit or computing device.” (See at least Cosic col. 81 l. 43-col. 82 l. 43.)
The combination of Sweet and Cosic does not explicitly teach the feature of the AI controller being located in the autonomous quadcopter. However, Wang does teach this limitation. (Wang Paragraphs 0013-0015, 0018, and Fig. 1 disclose an invention that “relates generally to artificial intelligence systems, and specifically to an autonomous vehicle control system.” An “autonomous vehicle 12 can be configured as an unmanned aerial vehicle (UAV) that operates in an autonomous programmable manner for any of a variety of different purposes. The autonomous vehicle 12 includes an autonomous vehicle control system 14 that can be programmed such that the autonomous vehicle 12 can operate autonomously.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sweet in combination with Cosic by implementing 

Regarding claim 11, Sweet further teaches an autonomous quadcopter wherein the plurality of stereoscopic cameras includes three stereoscopic cameras in different orientations with respect to the autonomous quadcopter (Fig. 5A).

Regarding claim 12, Sweet further teaches an autonomous quadcopter further comprising one or more Inertial Measurement Unit (IMU) sensors coupled to the Al controller to provide autonomous quadcopter motion data to the Al controller (Sweet Paragraph 0039: “The one or more navigation sensors 322 may include one or more gyroscopes (typically at least three), a gyrocompass, one or more accelerators, location sensors, or other types of sensors useful in detecting and controlling the attitude and movements of the vehicle”).

Regarding claim 13, Sweet further teaches an autonomous quadcopter further comprising a rangefinder coupled to the Al controller, the rangefinder configured to determine distance between an object and the autonomous quadcopter (Sweet Paragraph 0025: “The view sensors 220 may include one or more of cameras (e.g., stereoscopic cameras), image sensors, radar sensors, sonar sensors, ultrasound sensors, depth sensors, activate sensors, passive sensors, or any combination thereof”, that means at least depth sensors determine the distance).

Regarding claim 14, Sweet further teaches an autonomous quadcopter wherein the controller is configured to receive input from the plurality of stereoscopic cameras, the one or more IMU sensors, and the rangefinder, and to buffer sensor and camera data (Sweet Paragraphs 0025 and 0059).
Sweet does not explicitly teach that the AI controller includes a hardware abstraction layer. However, Cosic does teach this limitation. (Cosic col. 73 ll. 18-61: “instrumentation can be performed in various abstraction layers of a computing system such as in software layer (i.e. Application Program 18, etc.), in virtual machine (if VM is used), in operating system, in Processor 11, and/or in other layers or areas that may exist in a particular computing system implementation”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the teachings of Sweet in combination with Wang by implementing an abstraction layer as taught by Cosic, because this modification provides a suitable way of “obtaining instruction sets, data, and/or other information.” (See at least Cosic 73 ll. 18-61.)

Regarding claim 15, Sweet further teaches an autonomous quadcopter of claim 14 wherein the output is provided to a plurality of motors of the autonomous quadcopter (Sweet Paragraph 0030, Fig. 2B and Fig. 3).
Sweet does not explicitly teach having the hardware abstraction layer. However, Cosic does teach this limitation. (Cosic col. 73 ll. 18-61: “instrumentation can be performed in various abstraction layers of a computing system such as in software layer (i.e. Application Program 18, etc.), in virtual machine (if VM is used), in operating system, in Processor 11, and/or in other layers or areas that may exist in a particular computing system implementation.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the teachings of Sweet in combination with Wang by implementing an obtaining instruction sets, data, and/or other information.” (See at least Cosic 73 ll. 18-61.)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sweet in view of Cosic and Wang as applied to claim 1, and further in view of Ravi et al. (US 2020/0125956 A1), hereinafter Ravi.
Regarding claim 8, Sweet modified by Cosic teaches the autonomous quadcopter of claim 1.
While Cosic teaches an operating system to schedule tasks (Cosic col. 63 ll. 33-65), a library of routines (Cosic col. 61 ll. 40-67), and the use of an SDK (Cosic col. 88 ll. 11-26), Sweet modified by Cosic and Wang does not explicitly teach “wherein the Al controller includes an Al master, scheduler, and libraries of routines provided by a Software Development Kit (SDK) provider and includes participant code generated by a participant using the SDK.”
Ravi teaches an Al controller for an autonomous vehicle that includes Al controller includes an Al master, scheduler, and libraries of routines provided by a Software Development Kit (SDK) provider and includes participant code generated by a participant using the SDK (Ravi Paragraphs 0030, 0043, 0181: “The present disclosure is directed to an application development platform and associated software development kits (“SDKs”) that provide comprehensive services for generation, deployment, and management of machine-learned models used by computer applications”, “The platform can train compact models directly from raw data provided in a format typical for a machine learning library”, “FIG. 4 shows one example arrangement of such a system that includes a job scheduler with database queue to handle the job scheduling between the frontend and the backend”, Fig. 1 and Fig 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the teachings of Sweet in combination with Cosic and Wang to incorporate the teachings of Ravi of the Al master, scheduler, and libraries of routines provided by a Software Development Kit. Doing so would make the programming of the Al simpler. (Ravi Paragraph 0030, “SDKs can provide or otherwise leverage a unified, cross-platform application programming interface (“API”) that enables access to all of the different machine learning services needed for full machine learning functionality within the application.”)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sweet in view of Cosic and Wang as applied to claim 9, and further in view of Su (US 2019/0056725 A1).
Regarding claim 10, Sweet modified by Cosic and Wang does not teach that “the common command set is a MAVLink command set.” However, Su does teach this limitation. (Su Paragraph 0112: “After receiving the control command sent by the hand gesture configuring and identifying module 201, the ground control station module 202 encodes and converts it into a control message that meets the MAVLink (Micro Air Vehicle Link) protocol, and then sends it to the unmanned aerial vehicle by using the wireless transmission module 203.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sweet in combination with Cosic and Wang by using a MAVLink command set as taught by Su, because the “MAVLink protocol is a message blocking library consisting of header files only, which is designed for miniature aerial vehicles and very light. The protocol has been extensively applied to the communication between ground control systems and unmanned aerial vehicles.” (See at least Su Paragraph 0112.)

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sweet in view of Cosic, Wang, and Lee et al. (KR 2018-0071615 A), hereinafter Lee.
Regarding claim 16, Sweet teaches a method of operating a quadcopter comprising generating a plurality of stereoscopic camera views for a plurality of fields of view around the quadcopter (Sweet Fig.
5A); 
When the vehicle is moving in a direction that is not perfectly aligned with the orientation of any of the view sensors (e.g., moving in the North-West direction, such as in FIG. 5C), the processor may set the camera frame rate and/or process the images frames captured by view sensors with a field of view that encompasses the direction of motion at a higher rate than for sensors with a field of view that does not encompass the direction of travel”, Fig. 5A); 
generating object-location information for objects in the plurality of fields of view from the deinterleaved frames and determining a flight path for the quadcopter according to the object-location information (Sweet Paragraphs 0056 and 0030, “Images captured of the environment in the direction of travel may have a higher probability or likelihood of containing information useful for avoiding collisions. In particular, images captured in the direction of travel will reveal stationary objects that may be potential collision threats”);
generating a plurality of commands corresponding to the flight path (Sweet Paragraph 0030);
sending the plurality of commands to a flight controller of the quadcopter (Sweet Paragraph 0030); and
controlling a plurality of motors of the quadcopter according to the plurality of commands such that the quadcopter follows the flight path (Sweet Paragraph 0030, Fig. 5A);
receiving by the quadcopter a plurality of remotely-generated commands, the remotely-generated commands and the autonomous commands from a common command set (Sweet Paragraph 0030: “The UAV 200 may include an onboard computing device within the main housing 210 that is configured to fly and/or operate the UAV 200 without remote operating instructions (i.e., autonomously), and/or with some remote operating instructions or updates to instructions stored in a memory, such as from a human operator or remote computing device (i.e., semi-autonomously)”); 
the control unit 300 may include various circuits and devices used to power and control the operation of the vehicle”); and 
controlling the plurality of motors of the quadcopter according to the plurality of remotely-generated commands such that the quadcopter without the controller follows a remotely-selected flight path (Sweet Paragraphs 0030-0032 and FIG. 5A: “The UAV 200 may include an onboard computing device within the main housing 210 that is configured to fly and/or operate the UAV 200 without remote operating instructions (i.e., autonomously), and/or with some remote operating instructions or updates to instructions stored in a memory, such as from a human operator or remote computing device (i.e., semi-autonomously)”).
Although not explicitly taught by Sweet, Cosic teaches the use of a hardware abstraction layer (Cosic col. 73 ll. 18-61: “instrumentation can be performed in various abstraction layers of a computing system such as in software layer (i.e. Application Program 18, etc.), in virtual machine (if VM is used), in operating system, in Processor 11, and/or in other layers or areas that may exist in a particular computing system implementation”);
providing deinterleaved frames to an Artificial Intelligence (AI) module (Cosic col. 86 l. 34-col. 88 l. 10: “VSADO Unit 100 can utilize Picture Recognizer 350 to detect or recognize persons, objects, and/or their activities in one or more digital pictures from Picture Capturing Apparatus 90” and “For example, once a person is detected in a digital picture (i.e. frame, etc.) of a stream of digital pictures (i.e. motion picture, video, etc.), the region of pixels comprising the detected person or the person's features can be searched in other pictures of the stream of digital pictures, thereby tracking the person through the stream of digital pictures. In further aspects, Picture Recognizer 350 may detect or recognize a person's activities by identifying and/or analyzing differences between a detected region of pixels of one picture (i.e. frame, etc.) and detected regions of pixels of other pictures in a stream of digital pictures”);
the artificial intelligence unit is part of, operating on, or coupled to a remote computing device, the remote computing device coupled to the processor circuit via a network. In further embodiments, the artificial intelligence unit includes a circuit, a computing apparatus, or a computing system attachable to the device. In further embodiments, the artificial intelligence unit is attachable to an application for operating the device, the application running on the processor circuit,” and “VSADO Unit 100 may include clamps and/or other elements to attach VSADO Unit 100 to inputs (i.e. input wires, etc.) into and/or outputs (i.e. output wires, etc.) from Logic Circuit 250. Such clamps and/or attachment elements enable seamless attachment of VSADO Unit 100 to any circuit or computing device without the need to redesign or alter the circuit or computing device.” These clamps/attachment elements read on the claimed connector, and since the attachment is seamless and does not require any redesigning or altering of the device, it is obvious that the artificial intelligence unit could be removed. Further, “Such embodiments can be utilized, for instance, in any situation where one device controls (i.e. remote control, etc.) another device, any situation where some or all of the processing is on one device and picture capturing capabilities are on another device, and/or other situations. In one example, a drone controlling device (i.e. Device 98) may receive its visual input from a camera on the drone (i.e. Remote Device 97).”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sweet by implementing an attachable artificial intelligence program to a remotely controlled drone as taught by Cosic, because this modification makes it possible for the artificial intelligence unit to learn the device’s “operation based on another device's visual surrounding. Such embodiments can be utilized, for instance, in any situation where one device controls (i.e. remote control, etc.) another device, any situation where some or all of the processing is on one device and picture capturing capabilities are on another device, and/or other situations.” (See at least Cosic col. 86 ll. 13-33.) Additionally, “Such clamps and/or attachment elements enable seamless attachment of VSADO Unit 100 to any circuit or computing device without the need to redesign or alter the circuit or computing device.” (See at least Cosic col. 81 l. 43-col. 82 l. 43.)
The combination of Sweet and Cosic does not explicitly teach the feature of the AI module being located in the autonomous quadcopter. However, Wang does teach this limitation. (Wang Paragraphs 0013-0015, 0018, and Fig. 1 disclose an invention that “relates generally to artificial intelligence systems, and specifically to an autonomous vehicle control system.” An “autonomous vehicle 12 can be configured as an unmanned aerial vehicle (UAV) that operates in an autonomous programmable manner for any of a variety of different purposes. The autonomous vehicle 12 includes an autonomous vehicle control system 14 that can be programmed such that the autonomous vehicle 12 can operate autonomously.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sweet in combination with Cosic by implementing the AI controller as a part of the autonomous vehicle as taught by Wang, because this modification is considered to be applying a known technique to a known device ready for improvement to yield predictable results.
Although not explicitly taught by the combination of Sweet, Cosic, and Wang, Lee teaches connecting the command module to a simulator through a simulator connector (Lee Page 2 Paragraph 8 and Page 6 Paragraphs 5-10: “The flight simulator 110 implements and controls a model for an actual UAV, and provides UAV information confirmed from the UAV. The flight simulator 110 provides a plugin module for controlling and interworking various aviation models” and “The virtual flight control unit 120 can control the UAV within the flight simulator 110 through the simulator interlocking unit 120 or acquire the UAV information from the flight simulator 110… The virtual flight control unit 120 and the simulator interlocking unit 120 are implemented as an embedded system and the flight simulator 110 and the virtual flight control unit 120 are connected to each other.” The “virtual flight control unit” reads on the claimed module that is connected to the flight simulator, and the “simulator interlocking unit” reads on the claimed “simulator connector.”);
and while the command module is connected to the simulator, testing code of the command module (Lee Page 4 Paragraphs 2-5: “The GCS verification system 100 may include a flight simulator (X-Plane) 110, an X-Plane Bridge 120, and a Virtual Flight Control Computer (VFCC) The GCS verification system 100 constructs a test environment of the UAV within the flight simulator 110, and then tests the posture control and mission design of the UAV” and “The mission design test of the unmanned aerial vehicle (UAV) is performed by the GCS 200 in accordance with the mission designed for the unmanned aerial vehicle (UAV) in the flight simulator 110 according to the mission designed in the flight simulator 110 Is to perform mission flight safely.” Further, “The virtual flight control unit 130 generates a control command of the UAV by executing a flight control algorithm on the posture control command or the mission design command transmitted from the GCS 200. [ In this case, the virtual flight control unit 130 transmits the control command of the UAV to the flight simulator 110 through the simulator interlocking unit 120, thereby controlling the UAV in the flight simulator 110.”);
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sweet in combination with Cosic and Wang by connecting the command module to a simulator through a simulator connector and then performing a test on the mission design as taught by Lee, because “Conventionally, when a ground control system is developed, direct unmanned aerial vehicle, interlocking and flight test are performed without sufficient verification procedure. In such a case, when the UAV is performing an autonomous flight, the UAV may be blinded if it receives an abnormal command from the ground control system… Even if the UAV is a complete system, many troubles can occur if it is unstable to interfere with the ground control system. In this way, when the UAV does an autonomous flight, if the ground control system is disconnected from communication, or other emergency occurs, the UAV can crash.” (See at least Lee p. 1, Description Paragraph 4.)

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sweet in view of Cosic, Wang, and Lee as applied to claim 16, and further in view of Shomin (US 2019/0354116 A1).
Regarding claim 17, Sweet further teaches a method wherein location information for objects in the plurality of fields of view is determined (Sweet Paragraph 0056).
Sweet modified by Cosic, Wang, and Lee does not teach that the objects in the plurality of fields of view include other quadcopters and racecourse features, and wherein determining the flight path for the quadcopter includes determining the fastest flightpath to complete a racecourse without hitting the other quadcopters or racecourse features.
Shomin teaches that the objects in the plurality of fields of view include other quadcopters and racecourse features, and wherein determining the flight path for the quadcopter includes determining the fastest flightpath to complete a racecourse without hitting the other quadcopters or racecourse features (Shomin Paragraphs 0033 and 0038, “The optimal trajectory may include a reference path that extends through openings formed in center portions of the gates, and may be used to create a virtual tunnel indicating a maximum distance that the robotic vehicle may deviate from various points along the reference path”, “The optimal trajectory may be modified based on a presence of another robotic vehicle within a distance of the robotic vehicle, and the modified optimal trajectory may be provided to the robotic vehicle to prevent a collision with the other robotic vehicle”).
Crashes can be relatively frequent, and the races are relatively short (such as less than a few minutes) due to limited battery resources of the drones. The level of skill and experience required to pilot drones in these races are a significant barrier to entry for many people, which may undesirably slow widespread adoption of drone racing as a sport”, “The number of operations may also include determining one or more race hazards, and modifying the optimal trajectory based on the determined race hazards”).

Regarding claim 18, Sweet further teaches a method wherein determining the flight path for the quadcopter occurs autonomously, without input from a human pilot (Sweet Paragraph 0030, “The UAV 200 may include an onboard computing device within the main housing 210 that is configured to fly and/or operate the UAV 200 without remote operating instructions {i.e., autonomously)”).

Regarding claim 19, Sweet further teaches a method wherein the plurality of remotely-generated commands are sent to the flight controller over an interface that is coupled to a Radio Frequency (RF) receiver to alternatively receive the remotely generated commands from the RF receiver according to the common command set (Sweet Paragraph 0040, “The processor 310 may be coupled to the RF processor 330 in order to communicate with a remote computing device 350. For example, in some embodiments, the RF processor 330 may be configured to receive signals 334 via the antenna 332, such as signals from navigation facilities, etc., and provide such signals to the processor 310 and/or the navigation processor 324 to assist in operation of the vehicle (e.g., 200)”).

Regarding claim 20, Sweet further teaches a method where the quadcopter may be operated in an autonomous or user-operated mode (Sweet Paragraph 0030).
While not explicitly taught by Sweet, Cosic teaches that the AI controller is physically connected to the quadcopter connecter. (Cosic col. 2 l. 36-col. 3 l. 11, col. 65 l. 26-col. 66 l. 14, col. 81 l. 43-col. 82 l. 43, and col. 86 ll. 13-33: “the artificial intelligence unit includes a circuit, a computing apparatus, or a computing system attachable to the device. In further embodiments, the artificial intelligence unit is attachable to an application for operating the device, the application running on the processor circuit,” and “VSADO Unit 100 may include clamps and/or other elements to attach VSADO Unit 100 to inputs (i.e. input wires, etc.) into and/or outputs (i.e. output wires, etc.) from Logic Circuit 250.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sweet in combination with Wang and Lee by using an AI controller that is connected to the device with a connector as taught by Cosic, because this modification makes it possible for the artificial intelligence unit to learn the device’s “operation based on another device's visual surrounding. Such embodiments can be utilized, for instance, in any situation where one device controls (i.e. remote control, etc.) another device, any situation where some or all of the processing is on one device and picture capturing capabilities are on another device, and/or other situations.” (See at least Cosic col. 86 ll. 13-33.) Additionally, “such clamps and/or attachment elements enable seamless attachment of VSADO Unit 100 to any circuit or computing device without the need to redesign or alter the circuit or computing device.” (See at least Cosic col. 81 l. 43-col. 82 l. 43.)
While not explicitly taught by Sweet and Cosic, Wang teaches that the AI controller is physically attached as part of the quadcopter. (Wang Paragraphs 0013-0015, 0018, and Fig. 1 disclose an invention that “relates generally to artificial intelligence systems, and specifically to an autonomous vehicle control system.” An “autonomous vehicle 12 can be configured as an unmanned aerial vehicle (UAV) that operates in an autonomous programmable manner for any of a variety of different purposes. The autonomous vehicle 12 includes an autonomous vehicle control system 14 that can be programmed such that the autonomous vehicle 12 can operate autonomously.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sweet in combination with Cosic by implementing the AI controller as a part of the autonomous vehicle as taught by Wang, because this modification is considered to be applying a known technique to a known device ready for improvement to yield predictable results.
Sweet modified by Cosic, Wang, and Lee does not explicitly teach the method further comprising disabling commands from the AI controller and enabling commands from the RF receiver in response to a command received by the RF receiver from a remote-control.
Shomin teaches that the mode of operation can be switched midflight by a signal from a controller. (Shomin Paragraph 0124, “The system controller 500 may assume control of the robotic vehicle 100 in any suitable manner. In some aspects, the system controller 500 may disable communication links between the robotic vehicle 100 and its associated vehicle controller, and may establish a direct communication link between the robotic vehicle 100 and the system controller 500”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the teachings of Sweet in combination with Cosic, Wang, and Lee to incorporate the technique of Shomin of remotely switching the mode of operation. Doing so would allow for the quadcopter to be operated autonomously or manually at any time during the mission depending on the needs at the time, without needing to have physical access to the quadcopter and manually input the desired commands to cause the quadcopter to carry out a specific action (Paragraph 0124, “Transmitting commands that cause the robotic vehicle 100 to stop, or land, or return home”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.H./Examiner, Art Unit 3662                                                                                                                                                                                                        


/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662